Bell, J.
—We arc of opinion that there is no error in the judgment. It does not satisfactorily appear that the defendant in error made any representations concerning the title to the eighty acres of land at the time of the sale by him as administrator. At all events, there is no evidence of any representations by the administrator, Smith, that would relieve the plaintiff in error from the operation of the rule of caveat emptor. It is only necessary to refer to the case of Walton et al. v. Reager, 20 Tex., 103.
The judgment of the court below is
Affirmed.